In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Kings County (Turbow, J.), dated August 11, 2003, which, inter alia, denied his motion to vacate his default in appearing at the fact-finding hearing, and after a dispositional hearing, terminated his parental rights and transferred guardianship and custody of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s motion to vacate his default in appearing at the fact-finding hearing on the ground that he did not have a meritorious defense to the petition (see CPLR 5015 [a] [1]; Matter of Aaron R., 282 AD2d 464 [2001]). The evidence adduced at the dispositional hearing *704established that it would be in the child’s best interests to terminate the father’s parental rights and transfer custody and guardianship of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption (see Matter of Ernesto Thomas A., 5 AD3d 380 [2004]). H. Miller, J.P., S. Miller, Krausman and Goldstein, JJ., concur.